            Case 3:18-cv-02902-WHA Document 260 Filed 12/04/20 Page 1 of 5



 1   BERNSTEIN LITOWITZ BERGER
       & GROSSMANN LLP
 2   JONATHAN D. USLANER (Bar No. 256898)
     (jonathanu@blbglaw.com
 3   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
 4   Tel: (310) 819-3472
 5   SALVATORE J. GRAZIANO (pro hac vice)
     (salvatore@blbglaw.com)
 6   JEROEN VAN KWAWEGEN (pro hac vice)
     (jeroen@blbglaw.com)
 7   JEREMY ROBINSON (pro hac vice)
     (jeremy@blbglaw.com)
 8   REBECCA E. BOON (pro hac vice)
     (rebecca.boon@blbglaw.com)
 9   R. RYAN DYKHOUSE (pro hac vice)
     (ryan.dykhouse@blbglaw.com)
10   1251 Avenue of the Americas
     New York, NY 10020
11   Tel: (212) 554-1400
     Fax: (212) 554-1444
12
     Counsel for Plaintiff
13   SEB Investment Management AB
14
                            UNITED STATES DISTRICT COURT
15                        NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
16
     SEB INVESTMENT MANAGEMENT AB,              Case No. 3:18-cv-02902-WHA
17   individually and on behalf of all others
     similarly situated,                        ECF CASE
18
                         Plaintiff,
19                                              LEAD PLAINTIFF SEB INVESTMENT
           v.                                   MANAGEMENT AB’S RESPONSE TO
20                                              NOTICE OF POTENTIAL CONFLICT
     SYMANTEC CORPORATION and                   OF INTEREST
21   GREGORY S. CLARK,
22                       Defendants.            Dept.: Courtroom 12, 19th Floor
                                                Judge: Hon. William H. Alsup
23
24
25
26
27
28
     LEAD PLAINTIFF’S RESPONSE TO NOTICE OF POTENTIAL CONFLICT OF
     INTEREST
     No. 3:18-cv-02902-WHA
               Case 3:18-cv-02902-WHA Document 260 Filed 12/04/20 Page 2 of 5



 1          SEB Investment Management AB (“SEB” or “Lead Plaintiff”) and Bernstein Litowitz
 2 Berger & Grossmann LLP (“BLBG” or “Lead Counsel”) hereby respond to the Notice of Potential
 3 Conflict of Interest filed by the Norfolk Pension Fund (“Norfolk”) on November 30, 2020 (the
 4 “Notice”). ECF No. 259. Accompanying this Response are declarations from Hans Ek (the “Ek
 5 Decl.”) and Caroline Rifall, SEB’s Head of Legal (the “Rifall Decl.”).
 6          Introduction. In the Notice, Norfolk requests a status conference to ascertain whether
 7 BLBG’s recent hiring of Hans Ek, SEB’s former Deputy CEO, could present a conflict of interest
 8 with the Class. Norfolk and its counsel did not confer with SEB or BLBG before filing the Notice.
 9 If they had done so, SEB and BLBG would have explained that Mr. Ek joining BLBG in October
10 2020, after he left SEB, has nothing to do with this Action and presents no actual or potential
11 conflict.
12          Relevant Background. SEB is a sophisticated institutional investor with over $160 billion
13 under management and a staff of in-house legal counsel that assist SEB and its Board of Directors
14 in supervising litigation. Rifall Decl., ¶2. At SEB, major litigation decisions require approval by
15 SEB’s class action committee in accordance with SEB’s securities litigation policy, including
16 whether to resolve any litigation in which SEB is a class representative. Id., ¶4. SEB’s Board of
17 Directors (the “Board”) also receives regular updates concerning both this Action and other
18 litigation. Id. On August 23, 2018, following robust lead plaintiff proceedings, the Court
19 appointed SEB as Lead Plaintiff. ECF No. 75. At the Court’s direction, SEB undertook a rigorous
20 and impartial due diligence process for the selection of lead counsel – and selected BLBG, which
21 was appointed by the Court to serve as Lead Counsel on October 4, 2018. ECF No. 88. Since
22 then, SEB and BLBG have vigorously prosecuted this Action, including through the filing of two
23 detailed complaints, two rounds of hard-fought pleadings motions, a contested class certification
24 motion, a motion to compel, extensive ongoing discovery, and a full day settlement conference
25 with Magistrate Judge Ryu. Rifall Decl., ¶3.
26          Mr. Ek was SEB’s Deputy CEO from January 2009 until December 1, 2019. Ek Decl., ¶2;
27 Rifall Decl., ¶5. In that role, Mr. Ek had oversight and management responsibility for SEB’s
28
      LEAD PLAINTIFF’S RESPONSE TO NOTICE OF POTENTIAL CONFLICT OF
      INTEREST
      No. 3:18-cv-02902-WHA
              Case 3:18-cv-02902-WHA Document 260 Filed 12/04/20 Page 3 of 5



 1 litigation, including this Action. Ek Decl., ¶2. In autumn 2019, Mr. Ek announced internally that
 2 he would be stepping down as SEB’s Deputy CEO and assisted with transferring his litigation
 3 oversight responsibilities, including over this Action, to Ms. Rifall, SEB’s Head of Legal. This
 4 transfer was completed by December 1, 2019, when Mr. Elk left his position as Deputy CEO at
 5 SEB. Ek Decl., ¶3; Rifall Decl., ¶5. Since December 1, 2019, Mr. Ek has had no responsibility
                                                                                                    1
 6 for oversight or management of this Action and no day-to-day work responsibilities at SEB. Ek
 7 Decl., ¶3; Rifall Decl., ¶5-6. In January 2020, Ms. Rifall provided a declaration in support of
 8 SEB’s motion for class certification (ECF No. 197-9) and, on February 5, 2020, she was deposed
 9 in this Action as SEB’s corporate representative under F.R.C.P. 30(b)(6). Rifall Decl., ¶6. Ms.
10 Rifall’s deposition confirmed that Mr. Ek transferred all responsibility for overseeing this litigation
11 to Ms. Rifall by December 1, 2019. Id., ¶6, Ex. 1.
12           On September 10, 2020, Mr. Ek entered into an agreement to join BLBG as a Senior
13 Advisor for European Investors Relations. Ek Decl., ¶7. On September 11, 2020, Mr. Ek gave
14 SEB notice that he would be joining BLBG and sought and received SEB’s approval. Ek Decl.,
15 ¶8; Rifall Decl., ¶7. On October 1, 2020, Mr. Ek assumed his position at BLBG. Ek Decl., ¶9.
16 BLBG publicly announced that Mr. Ek had joined the firm, including on its website and over social
17 media. Id. At BLBG, Mr. Ek serves as Senior Advisor, European Relations, advising clients on
18 corporate governance and embedding shareholder litigation in responsible investment strategies
19 and assisting with client development and other matters relating to BLBG’s European-based
20 clients. Id., ¶7.
21           There Is No Actual or Potential Conflict. Mr. Ek joined BLBG long after he left his
22 position as SEB’s Deputy CEO and ceased having any oversight of this Action. As Mr. Ek
23 confirms in his declaration, in 2018, while SEB was seeking appointment as Lead Plaintiff and
24 BLBG as Lead Counsel, BLBG and Mr. Ek did not engage in “any discussions whatsoever about
25
26   1
     From December 1, 2019 through approximately May 2020, Mr. Ek continued to serve on
   nomination committees of Swedish-listed companies where he had been personally elected or
27 appointed to represent SEB until those companies’ respective annual meetings. Ek Decl., ¶3.
28
         LEAD PLAINTIFF’S RESPONSE TO NOTICE OF POTENTIAL CONFLICT OF
         INTEREST
         No. 3:18-cv-02902-WHA                                                                          2
              Case 3:18-cv-02902-WHA Document 260 Filed 12/04/20 Page 4 of 5



 1 BLBG hiring [Mr. Ek] in the future.” Ek Decl., ¶5. In fact, BLBG and Mr. Ek did not have any
 2 such discussions at any time during Mr. Ek’s tenure as SEB’s Deputy CEO while he had oversight
 3 of this Action. Id. It was not until after Mr. Ek had left the Deputy CEO position and no longer
 4 had any responsibility for overseeing this Action that BLBG and Mr. Ek first discussed working
 5 together. Id.
 6          In his declaration, Mr. Ek also explains that he has never had any personal interest in, or
 7 received any personal benefit from, this Action or SEB’s involvement in it. Id., ¶6. At BLBG,
 8 Mr. Ek has no work responsibilities that relate in any way to the prosecution or oversight of this
 9 Action. Id., ¶7. Mr. Ek’s compensation at BLBG is “not tied in any way to SEB, this Action, any
10 recovery in any litigation, or advising any particular client.” Id. Mr. Ek receives no incentive
11 payments of any kind. Id. In sum, BLBG’s recent hiring of Mr. Ek presents no actual or potential
12 conflict with the interests of the Class.
13          Norfolk Did Not Meet And Confer. Norfolk and its counsel did not meet and confer with
14 SEB and BLBG before filing the Notice with the Court. SEB and BLBG respectfully submit that
15 Norfolk and its counsel should have done so in a good faith effort to resolve any concerns that they
16 had about a potential conflict of interest.
17                             *                     *                       *
18          SEB and Lead Counsel thank the Court for its attention to this matter and are available to
19 provide any additional submissions and/or participate in a conference on this issue at the Court’s
20 convenience.
21
      DATED: December 4, 2020                            Respectfully submitted,
22
                                                         /s/ Jeremy P. Robinson
23                                                       Jeremy P. Robinson
24
                                                         BERNSTEIN LITOWITZ BERGER
25                                                         & GROSSMANN LLP
                                                         JONATHAN D. USLANER (Bar No.
26                                                       256898)
                                                         (jonathanu@blbglaw.com
27                                                       2121 Avenue of the Stars, Suite 2575
                                                         Los Angeles, CA 90067
28
      LEAD PLAINTIFF’S RESPONSE TO NOTICE OF POTENTIAL CONFLICT OF
      INTEREST
      No. 3:18-cv-02902-WHA                                                                         3
          Case 3:18-cv-02902-WHA Document 260 Filed 12/04/20 Page 5 of 5



 1                                         Tel: (310) 819-3472
 2                                         SALVATORE J. GRAZIANO (pro hac vice)
                                           (salvatore@blbglaw.com)
 3                                         JEROEN VAN KWAWEGEN (pro hac vice)
                                           (jeroen@blbglaw.com)
 4                                         JEREMY ROBINSON (pro hac vice)
                                           (jeremy@blbglaw.com)
 5                                         REBECCA E. BOON (pro hac vice)
                                           (rebecca.boon@blbglaw.com)
 6                                         R. RYAN DYKHOUSE (pro hac vice)
                                           (ryan.dykhouse@blbglaw.com)
 7                                         1251 Avenue of the Americas
                                           New York, NY 10020
 8                                         Tel: (212) 554-1400
                                           Fax: (212) 554-1444
 9
                                           Counsel for Plaintiff
10                                         SEB Investment Management AB
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     LEAD PLAINTIFF’S RESPONSE TO NOTICE OF POTENTIAL CONFLICT OF
     INTEREST
     No. 3:18-cv-02902-WHA                                                    4
